NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



MICHAEL PRESTON HARRISON,                )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D18-1558
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 27, 2019.

Appeal from the Circuit Court for
Charlotte County; Donald Mason,
Judge.

Howard L. Dimmig, II, Public
Defender, and Maureen E. Surber
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, SALARIO, and ATKINSON, JJ., Concur.